         CASE 0:18-cr-00150-DWF-HB Doc. 455 Filed 07/30/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA,                  )   Criminal No. 18-150(1) (DWF/HB)
                                           )
                           Plaintiff,      )   DEFENDANT’S THIRD MOTION
           v.                              )   FOR EXTENSION OF TIME TO FILE
                                           )   POSITION PLEADINGS
MICHAEL HARI,                              )
                                           )
                        Defendant.         )


       Michael Hari, by and through counsel, respectfully moves the Court for an order

extending the time limits under the Local Rules in which pleadings with respect to

sentencing procedures are due. The positions on sentencing are currently due on August

2, 2021 and a 9-day extension until August 11, 2021 is respectfully sought.

       The federal court’s closure until May 1, 2021 due to the COVID-19 pandemic has

delayed many hearings, sentencings, and trials. Undersigned Counsel has been inundated

with these hearings, in addition to completing numerous memoranda and pleadings.

Counsel submitted briefing in this case, as well as briefs or sentencing pleadings in

United States v. Beaulieu (20-CR-235 ECT/LIB), United States v. Chineth (21-CR-16

SRN/KMM), United States v. Jackson (20-CR-133 PJS/DTS), United States v. Haji (19-

CR-292 WMW/KMM) and others. Thus, counsel has had insufficient time to prepare this

pleading and requests a little more time to do so.

       For these reasons, Counsel respectfully requests an extension for the submission of

position pleadings until August 11, 2021. The government does not object to this

extension as long as it applies to both parties.
       CASE 0:18-cr-00150-DWF-HB Doc. 455 Filed 07/30/21 Page 2 of 2




     This motion is based on all records, files and proceedings herein.



Dated: July 30, 2021                        Respectfully submitted,

                                            s/ Shannon Elkins

                                            SHANNON ELKINS
                                            Attorney ID No. 332161
                                            Attorney for Defendant
                                            107 U.S. Courthouse
                                            300 South Fourth Street
                                            Minneapolis, MN 55415




                                              2
